ILLINOIS OFFICIAL REPORTS
                                          Appellate Court




                           People v. Anderson, 2013 IL App (2d) 111183




Appellate Court             THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                     PATRICK J. ANDERSON, Defendant-Appellant.



District & No.              Second District
                            Docket No. 2-11-1183


Filed                       June 27, 2013


Held                        Defendant’s conviction for unlawful delivery of a controlled substance
(Note: This syllabus        was upheld over his contentions that the chain of possession of the heroin
constitutes no part of      was not established and that his counsel was ineffective in failing to
the opinion of the court    object to the evidence that he had an outstanding warrant and a prior
but has been prepared       conviction for the same offense and in failing to file a motion for
by the Reporter of          severance, since the trial court did not abuse its discretion in finding that
Decisions for the           a prima facie showing was established, especially in view of the
convenience of the          reasonable measures taken by the police to protect the evidence, the
reader.)
                            evidence of defendant’s guilt was overwhelming, defense counsel’s
                            course of action was a matter of trial strategy, and the failure to seek to
                            sever the drug charge from an accompanying weapons charge did not
                            prejudice defendant.


Decision Under              Appeal from the Circuit Court of McHenry County, No. 10-CF-1150; the
Review                      Hon. Joseph P. Condon, Judge, presiding.



Judgment                    Affirmed.
Counsel on                  Thomas A. Lilien and Paul Alexander Rogers, both of State Appellate
Appeal                      Defender’s Office, of Elgin, for appellant.

                            Louis A. Bianchi, State’s Attorney, of Woodstock (Lawrence M. Bauer
                            and Diane L. Campbell, both of State’s Attorneys Appellate Prosecutor’s
                            Office, of counsel), for the People.


Panel                       PRESIDING JUSTICE BURKE delivered the judgment of the court, with
                            opinion.
                            Justices McLaren and Birkett concurred in the judgment and opinion.




                                              OPINION

¶1          A jury found defendant, Patrick J. Anderson, guilty of unlawful delivery of less than one
        gram of heroin (see 720 ILCS 570/401(d) (West 2010)) and attempted unlawful possession
        of a firearm by a felon (see 720 ILCS 5/8-4, 24-1.1 (West 2010)). Defendant was arrested
        after delivering heroin to an undercover officer in exchange for a firearm and ammunition.
¶2          On appeal, defendant does not challenge the weapon conviction, but rather argues that
        he is entitled to a new trial on the charge of unlawful delivery of heroin. First, defendant
        contends that the State failed to establish a sufficient chain of custody for the heroin. Second,
        defendant contends that defense counsel rendered ineffective assistance by failing to object
        to evidence that defendant had an outstanding arrest warrant at the time of the offense and
        by allowing the jury to learn that defendant’s prior felony conviction was of unlawful
        possession of a controlled substance. We affirm.

¶3                                            I. FACTS
¶4          At trial, Special Agent Andy Shiu testified that he is a Lake Forest police officer assigned
        to a multidepartmental drug task force known as the Metropolitan Enforcement Group
        (MEG). On October 28, 2010, Agent Shiu had three telephone conversations with a man after
        obtaining his phone number from a confidential informant. During the conversations, Agent
        Shiu told the man that he was interested in buying heroin and using one of his family’s guns
        to pay for the drugs. The man said that he was in “legal trouble” and would exchange some
        heroin for a gun. Agent Shiu and the man arranged to meet that day, but the meeting did not
        occur.
¶5          Without objection by defense counsel, Agent Shiu testified that, on the date of
        defendant’s arrest, he knew that defendant had an outstanding arrest warrant in McHenry
        County. On cross-examination, defense counsel elicited testimony that Agent Shiu knew that

                                                  -2-
       the arrest warrant was also active on the date of his first attempted meeting with the man.
¶6          Agent Shiu testified that, on November 3, 2010, he had more telephone conversations
       with the seller. They arranged to meet in Lake County that evening. Dressed in civilian
       clothing, Agent Shiu drove alone in an unmarked car to the location. While waiting, Agent
       Shiu again spoke to the man, who asked Agent Shiu to meet him at a different location, in
       McHenry County. Agent Shiu drove to the location, followed by a surveillance team of MEG
       agents.
¶7          At 8:45 p.m., Agent Shiu reached the location and was met by defendant. Defendant
       walked to Agent Shiu’s car and entered on the front passenger side. Defendant reached into
       his coat pocket, pulled out a knotted baggie containing what Agent Shiu believed to be a
       small amount of heroin, and handed the baggie to Agent Shiu. Although it was “relatively
       dark” in the car, the dashboard provided enough light for Agent Shiu to see that the baggie
       was clear plastic. Agent Shiu held the baggie but did not open it to inspect its contents.
¶8          Agent Shiu testified that he began counting out some money, but, before handing
       defendant the money, Agent Shiu retrieved from the rear seat a zippered pouch. The pouch
       contained a semi-automatic pistol, a magazine for the pistol, and some loose bullets. The
       ammunition did not match the firearm. Agent Shiu opened the pouch and showed the gun to
       defendant. Defendant told Agent Shiu that, in exchange for the gun, Agent Shiu could keep
       the heroin that defendant had brought and that defendant would deliver twice as much the
       next day. Defendant held the gun but only for about 30 seconds.
¶9          Agent Shiu testified that he pressed the car’s brake pedal to signal the MEG agents to
       move in and arrest defendant. Defendant started exiting the car just as the agents opened his
       door. Some of the agents took defendant into custody, while others pretended to arrest Agent
       Shiu to maintain the ruse. Some of the agents placed Agent Shiu face down on the pavement.
       Meanwhile, defendant was handcuffed, placed in an MEG car, and removed from the scene.
¶ 10        After defendant was removed, another MEG agent handed Agent Shiu a clear plastic
       knotted baggie. Agent Shiu could not recall the agent’s name, and his report did not mention
       it either. Agent Shiu did not open the baggie. However, Agent Shiu testified that the baggie
       was the same one he received from defendant.
¶ 11        Agent Shiu testified that, when the agents pretended to arrest him, the baggie he received
       from defendant was sitting on the dashboard. Agent Shiu did not know who recovered the
       baggie from the dashboard, but he stated that only MEG agents were at the scene. Agent Shiu
       returned to the car and found the pouch containing the gun and other items. Agent Shiu gave
       the pouch and the baggie to Detective Kyle Mandernack, another MEG agent.
¶ 12        Detective Mandernack testified that, 10 to 15 minutes after defendant’s arrest, he walked
       to Agent Shiu’s car, where Agent Shiu handed Detective Mandernack the gun, the
       ammunition, the pouch, and the baggie. Detective Mandernack estimated that there were
       eight other MEG agents on the scene during that 10- to 15-minute period. Detective
       Mandernack described the baggie as clear plastic, knotted at the opening, with a white
       powder inside. Detective Mandernack and Sara Anderson, a forensic scientist with the
       Illinois State Police laboratory, offered additional testimony about the processing of the
       baggie’s contents, which tested positive for heroin.

                                                -3-
¶ 13        The envelope containing the plastic bag and the heroin was admitted into evidence over
       defense counsel’s objection. Counsel argued that the exhibit was inadmissible because the
       testimony showed a “broken chain of [custody of the] evidence.” Specifically, counsel
       asserted that the baggie that defendant gave to Agent Shiu had been out of the agent’s sight
       for several minutes and accessible to other unidentified agents before an unidentified agent
       returned a baggie to Agent Shiu at the scene. The trial court found that “[t]here is evidence
       it’s the same plastic bag. [Agent] Shiu testified the bags were the same.”
¶ 14        The trial court also admitted and published to the jury a certified copy of defendant’s
       2005 felony conviction of unlawful possession of a controlled substance. Defense counsel
       did not object.
¶ 15        During closing argument, defense counsel reminded the jury that the police had an
       outstanding arrest warrant for defendant before Agent Shiu arranged the undercover
       transaction leading to the charges in the case. Counsel also told the jury that the police had
       evidence that defendant had a criminal record and was addicted to heroin. The State objected
       that the comment about addiction referred to facts not in evidence, and the trial court
       sustained the objection.
¶ 16        Over defense counsel’s objection, the trial court instructed the jury that a person commits
       unlawful possession of a firearm by a felon when he knowingly possesses a firearm “having
       been convicted of unlawful possession of a controlled substance.” Defense counsel argued
       unsuccessfully that, by referring to actual possession of a firearm rather than to attempted
       possession, the instruction improperly referred to an uncharged offense. Defense counsel did
       not object to the instruction on the ground that it disclosed the name and nature of
       defendant’s prior conviction. The jury found defendant guilty of unlawful delivery of less
       than one gram of heroin (see 720 ILCS 570/401(d) (West 2010)) and attempted unlawful
       possession of a firearm by a felon (see 720 ILCS 5/8-4, 24-1.1 (West 2010)).
¶ 17        Defense counsel filed a posttrial motion arguing that the heroin was inadmissible because
       the State failed to establish a sufficient chain of custody and show that it was in the same
       condition when tested as when it was recovered at the scene.
¶ 18        Before the posttrial motion was heard, defense counsel was allowed to withdraw due to
       a conflict with defendant. The court appointed a new attorney who amended the posttrial
       motion, alleging that the chain of custody was deficient because Agent Shiu testified that the
       baggie he received from defendant was knotted but Anderson testified that the baggie she
       received had not been knotted. The trial court denied the motion and sentenced defendant to
       360 days in jail for attempted unlawful possession of a firearm by a felon (see 720 ILCS 5/8-
       4, 24-1.1 (West 2010)) and 6 years’ imprisonment for unlawful delivery of less than one
       gram of heroin (see 720 ILCS 570/401(d) (West 2010)).

¶ 19                                       II. ANALYSIS
¶ 20                                    A. Chain of Custody
¶ 21      On appeal, defendant argues that the trial court abused its discretion in admitting
       People’s Exhibit 3, which was the evidence envelope containing the baggie of heroin,
       because the State failed to establish a sufficient chain of custody. There is no dispute that the

                                                 -4-
       State did not present evidence to identify every custodian in the chain leading from the
       seizure of the drugs by Agent Shiu to their receipt by Anderson.
¶ 22        To convict a defendant of unlawful delivery of a controlled substance, the State must
       prove that the material recovered from the defendant is in fact a controlled substance. Cf.
       People v. Woods, 214 Ill. 2d 455, 466 (2005) (unlawful possession). In narcotics cases, in
       which the physical evidence is often not readily identifiable or may be susceptible to
       tampering, contamination, or exchange, the State must establish a chain of custody. Woods,
214 Ill. 2d at 467. The State establishes a prima facie showing of a sufficient chain of
       custody for narcotics by establishing that reasonable protective measures were taken to
       ensure that the evidence was not tampered with, substituted, or altered between the time of
       seizure and the forensic testing. Woods, 214 Ill. 2d at 468. Once the State makes its prima
       facie showing, the burden shifts to the defendant to produce evidence of actual tampering,
       alteration, or substitution. If the defendant presents such evidence, the burden shifts back to
       the State to rebut the defendant’s claim. Woods, 214 Ill. 2d at 468. The defendant is not
       required to show actual tampering, alteration, or substitution unless the State first establishes
       its prima facie showing that it is improbable that the evidence was compromised. Woods, 214
Ill. 2d at 468. The State need not exclude every possibility of contamination but rather must
       show only that it took reasonable protective measures after the evidence was seized and that
       it is unlikely that the evidence was contaminated. People v. Lundy, 334 Ill. App. 3d 819, 826
       (2002). When reviewing the trial court’s ruling on the sufficiency of a chain of custody, a
       court of review will reverse the trial court’s ruling only upon finding abuse of discretion.
       People v. Howard, 387 Ill. App. 3d 997, 1004 (2009).
¶ 23        We point out that tampering, alteration, or substitution of seized narcotics can affect the
       quality of the substance, the quantity of the substance, or both. Here, defendant challenges
       his conviction of unlawful delivery of less than one gram of heroin (see 720 ILCS
       570/401(d) (West 2010)). Based on the charged weight of the substance, under the statute
       defendant was subject to the least severe penalty for delivery of the drug. Thus, even if the
       substance seized from defendant was somehow altered, he could not have been prejudiced
       by a change in weight. In other words, any alteration causing the substance to weigh more
       did not result in a sentencing enhancement based on weight. Defendant’s challenge to the
       sufficiency of the chain of custody necessarily is limited to the possibility that the police
       substituted heroin for something else that was in the baggie.
¶ 24        We conclude that the trial court did not abuse its discretion in ruling that the prosecution
       had established a prima facie showing of the chain of custody. As defendant produced no
       evidence of actual tampering, alteration, or substitution, the prosecution was not required to
       present the testimony of every person in the chain or to exclude every possibility of
       contamination. The court did not abuse its discretion in finding that the State took reasonable
       protective measures and that contamination of the evidence was unlikely.

¶ 25                                   1. At the Scene
¶ 26      Defendant identifies two gaps in the chain of custody. First, defendant asserts that there
       was no evidence of what happened to the baggie from when Agent Shiu placed it on the


                                                 -5-
       dashboard of his car to when it was returned to him at the scene after defendant had been
       taken into custody. Defendant argues that the State was required to identify who recovered
       the baggie from the dashboard and to show what, if anything, happened to the baggie before
       it was returned to Agent Shiu.
¶ 27        At trial, Agent Shiu testified that, after defendant entered the car, defendant handed him
       a baggie, which had a knot at the top and appeared to be clear. Agent Shiu placed the baggie
       on the dashboard, where it was sitting when Agent Shiu and defendant were removed from
       the car. Within 10 to 15 minutes, the baggie was returned to Agent Shiu, who in turn handed
       it to Detective Mandernack.
¶ 28        Although Agent Shiu could not identify which agent recovered the baggie from the
       dashboard or returned the baggie to him after the arrest, he testified that the baggie he
       received after the arrest was the same one defendant had given him. Agent Shiu testified that
       the baggie was knotted both when defendant delivered it and when it was returned to Agent
       Shiu following the arrest. Agent Shiu testified that he held the baggie before and after the
       arrest, which gave him the opportunity to assess its weight and conclude that its weight did
       not change. If the unidentified agent had given the baggie to Detective Mandernack, Agent
       Shiu could not have testified to the integrity of the baggie. However, because the baggie was
       returned to Agent Shiu, he could testify that it was ostensibly intact and was the same baggie
       that was delivered by defendant. Detective Mandernack testified that Agent Shiu gave him
       the knotted baggie 10 to 15 minutes after defendant’s arrest. Detective Mandernack estimated
       that there were eight other MEG agents on the scene during that period, and Agent Shiu
       testified that only MEG agents were at the scene. The State presented evidence that the scene
       was secure in that Detective Mandernack also testified that he was directing traffic while the
       other agents completed the investigation. The gap in the chain of custody alleged by
       defendant was short in duration, and it involved a small number of agents who did not
       remove the baggie from the scene.
¶ 29        Certainly, the better course would have been for the State to present the testimony of the
       agent or agents who retrieved the baggie from the car and returned it to Agent Shiu.
       However, our deferential standard of review compels us to conclude that the trial court did
       not commit reversible error. The court did not abuse its discretion in ruling that the
       prosecution demonstrated that reasonable measures were employed to protect the evidence
       after it was recovered from the car and that it was unlikely that the evidence had been altered.
       See Woods, 214 Ill. 2d at 467. The gap that defendant alleges amounts only to an opportunity
       for speculation about events in which the integrity of the evidence could possibly have been
       compromised. See People v. Blankenship, 406 Ill. App. 3d 578, 595 (2010). We view this
       alleged gap as going to the weight of the evidence rather than to its admissibility. See People
       v. Williams, 238 Ill. 2d 125, 150 (2010); Woods, 214 Ill. 2d at 467. The trial court found
       Agent Shiu and Detective Mandernack to be credible and admitted the exhibit accordingly.

¶ 30                                 2. Evidence Locker
¶ 31       The second alleged gap in the chain of custody occurred after the evidence envelope
       arrived at the McHenry County sheriff’s department. Defendant asserts that the State failed


                                                 -6-
       to establish a prima facie showing of the chain of custody because there was no evidence of
       what happened to the baggie from when Detective Mandernack placed it in the evidence
       locker to when Anderson tested it. Defendant claims that the prosecution was required to
       identify who had access to the evidence locker and how the sealed envelope containing the
       baggie was transported from the locker to the lab for testing. We disagree.
¶ 32        Detective Mandernack testified that he field tested the substance that was inside the
       baggie at the scene, placed the baggie with the substance into an envelope, and placed the
       envelope in an evidence locker at the McHenry County sheriff’s department so an evidence
       technician could take it to the lab for testing. Detective Mandernack identified People’s
       Exhibit 3 as the envelope into which he placed the baggie. Detective Mandernack testified
       that he had written on the front of the envelope and that he recognized his writing on
       People’s Exhibit 3. The back of the exhibit also bore his initials and identification number.
       Detective Mandernack testified that he used red tape to seal the envelope that the envelope
       remained sealed until it was sent to the crime lab.
¶ 33        On cross-examination, Detective Mandernack was asked whether he could identify the
       evidence technician who delivered the envelope to the lab. The State objected on the ground
       that the question was beyond the scope of direct examination, and the trial court sustained
       the objection.
¶ 34        Anderson testified that she tested the contents of the baggie. Anderson recognized
       People’s Exhibit 3 as a sealed envelope that she had received at the lab. The “paperwork”
       accompanying the envelope showed the “submitting agency” to be the McHenry County
       sheriff’s department, but Anderson did not say when, how, or by whom the envelope had
       been delivered to the lab. Anderson also did not identify the lab employee who had received
       the envelope or which employees had access to it in the lab.
¶ 35        Anderson testified that she had opened the envelope without breaking the seal, using a
       pair of scissors to open the other end of the envelope. Inside the envelope was a plastic
       baggie containing “a rock of powder” that weighed three-tenths of a gram. Various tests
       showed that the powder was heroin.
¶ 36        After the testing, Anderson placed the baggie with the heroin into a Ziploc bag and
       placed the Ziploc bag into the original evidence envelope. Anderson resealed the envelope,
       which was picked up from the lab by someone from the McHenry County sheriff’s
       department about two months later. Both the original seal and Anderson’s seal were still on
       the envelope when she saw the exhibit at trial.
¶ 37        “ ‘[W]hen no positive evidence of tampering or other contamination exists, the proponent
       of the evidence can replace a missing link, created when one or more custodians of the
       evidence do not testify, with evidence (1) that the evidence left the hands of one testifying
       custodian in a sealed envelope or other container and arrived in the hands of the next
       testifying custodian still in a sealed container, and (2) that the identifying number or code on
       the container sent out matches that on the container received.’ ” People v. Blankenship, 406
Ill. App. 3d 578, 588-89 ( 2010) (quoting People v. Johnson, 361 Ill. App. 3d 430, 441-42
       (2005)). Considering the absence of evidence of tampering or other contamination, the State
       properly filled the gap in the chain of custody through Detective Mandernack’s testimony


                                                 -7-
       regarding the seal and the identifier he placed on the evidence envelope and Anderson’s
       testimony that the envelope still was sealed when she received it.
¶ 38       In challenging the chain of custody, defendant relies upon People v. Whirl, 351 Ill. App.
3d 464 (2004), People v. Moore, 335 Ill. App. 3d 616 (2002), and People v. Howard, 387 Ill.
       App. 3d 997 (2009), but those cases do not compel reversal here. In Whirl, a sheriff’s deputy
       testified that he searched Whirl when he was brought to the jail. The deputy saw that Whirl
       had something in his mouth. Whirl said that it was gum and spit something into a garbage
       can. During a second search of his mouth, Whirl eventually spit out “another pack.” The
       deputy testified that he recovered drugs in “two packs,” which he described as two black
       baggies. The deputy gave the baggies to unidentified transporting officers, and he assumed
       that the baggies were submitted to the crime lab for testing. The baggies were not introduced
       into evidence, but the deputy identified them in a photographic exhibit. According to the
       deputy, the photograph showed the baggies as they appeared on the date of Whirl’s arrest.
       Whirl, 351 Ill. App. 3d at 469-70.
¶ 39       On appeal to this court, Whirl successfully challenged the chain of custody of the drugs.
       We stated that, although the deputy testified that he recovered “two packs” of drugs and that
       Whirl spit out one packet during the second search of his mouth, there was no evidence of
       when and where the other pack was found. The deputy gave these items to transport officers
       who were not identified. The parties stipulated that a forensic scientist would testify that she
       received two black baggies from the police department, but, again, there was no delivering
       officer identified or time specified. The deputy testified that the photograph showed the
       baggies as they appeared on the night they were recovered, but there was no evidence as to
       how the second baggie was found, the length of time it was unaccounted for before it was
       found, who handled the baggies between the time the officer turned them over to the
       transport officers and the time the baggies were delivered to the crime lab, when the baggies
       were delivered to the crime lab, and which baggie tested positive for cocaine. Whirl, 351 Ill.
       App. 3d at 471. Noting that all of this evidence might not have been required, we held that,
       because none of this evidence was provided, the State failed to establish a prima facie
       showing of a sufficient chain of custody. We concluded that the chain was “missing too
       many links.” Whirl, 351 Ill. App. 3d at 471.
¶ 40       This case does not present nearly as many missing links as Whirl did. Unlike in Whirl,
       the State presented evidence that only one baggie of drugs originated from defendant and that
       Agent Shiu took possession of it. To the extent that the State’s case suffered from a gap in
       the chain of custody, the gap was filled by Detective Mandernack’s testimony that he placed
       a seal and wrote his name and identification number on the evidence envelope and
       Anderson’s testimony that the envelope still was sealed when she received it.
¶ 41       In Moore, the codefendants were tried jointly on charges of delivery of a controlled
       substance. A police officer testified that he was working undercover when he purchased
       crack cocaine from the codefendants in an alley. Specifically, Moore removed from his
       mouth a clear plastic bag containing a substance, which the officer suspected to be crack
       cocaine, and handed it to the officer in exchange for a $10 bill. Moore, 335 Ill. App. 3d at
       618-19. When asked if he inventoried the item he received from Moore, the officer replied
       “yes.” No further testimony was elicited about the chain of custody of the contraband, but

                                                 -8-
       the prosecutor offered a stipulation that “the chain of custody is in tact [sic]” and that a
       forensic scientist would testify that she analyzed the substance and found it to be 0.1 grams
       of cocaine. Moore, 335 Ill. App. 3d at 619. Defense counsel agreed to stipulate only that the
       substance that was inventoried tested positive for cocaine. Moore, 335 Ill. App. 3d at 619.
¶ 42       Under these facts, the Moore court concluded that defense counsel did not intend to
       stipulate to the chain of custody of the contraband from the undercover police officer to the
       crime laboratory. Moore, 335 Ill. App. 3d at 621. The court also held that the State failed to
       make a prima facie showing of a sufficient chain of custody. Moore, 335 Ill. App. 3d at 622.
       The State did not present any evidence detailing what procedures, if any, the undercover
       officer employed concerning the handling and safekeeping of the evidence between his
       recovery of the plastic bag and its receipt by the State’s forensic scientist. For instance, there
       was no testimony that the officer transported the evidence to the police station and assigned
       it an inventory number. Rather, the officer testified merely that he inventoried the item
       retrieved from the defendant; he did not testify to what inventory number he assigned to the
       item. The State did not elicit any further testimony regarding the handling and safekeeping
       of the evidence, such as whether the evidence was sealed or secured in the plastic bag,
       whether the forensic scientist received a sealed bag, where the bag was kept before it was
       turned over to the State laboratory, or when the bag was turned over. In the absence of a
       stipulation to the sufficiency of the chain of custody, the court held that the State failed to
       establish that (1) reasonable protective measures were employed from the time the evidence
       was seized and (2) it was improbable that the evidence was altered. Moore, 335 Ill. App. 3d
       at 622.
¶ 43       Moore is distinguishable from this case in that Detective Mandernack testified that he
       received the evidence from Agent Shiu, transported it to the police station, sealed it in a
       plastic evidence bag, wrote his initials and identification number on the bag, and placed the
       bag in the evidence locker. Furthermore, Anderson testified that she received a sealed bag,
       which matched the description given by Detective Mandernack. In light of this evidence, the
       admission of the exhibit did not require a stipulation to a sufficient chain of custody, as the
       appellate court found to be necessary in Moore.
¶ 44       In Howard, there was testimony from the two police officers who originally packaged
       the suspected cocaine they seized from Howard. The officers, Gately and Wellbank, were
       members of the State Line Area Narcotics Team (SLANT) when they conducted the
       operation that resulted in Howard’s arrest. Gately and Wellbank identified the State’s exhibit
       as the package in which they had placed the suspected cocaine. Gately testified that the date,
       his initials, and his and Wellbank’s badge numbers were on the package. Wellbank testified
       that the date, and his and Gately’s initials, were on the package. Wellbank also testified that
       an “ ‘I.D. number’ ” was on the package, but Wellbank did not explain the nature of this
       number. Howard, 387 Ill. App. 3d at 1000. Gately and Wellbank also testified that the
       suspected cocaine weighed 53 grams on their portable scale, but they did not mention
       whether the weight was indicated on the package. Howard, 387 Ill. App. 3d at 998. There
       was testimony that the package changed hands several times, with a certain period
       unaccounted for, until it was received by the lab chemist, who found that the substance inside
       the package weighed 51.2 grams. Howard, 387 Ill. App. 3d at 1001.

                                                  -9-
¶ 45        We reversed the trial court’s decision to admit the package, noting that there was no
       testimony that the package had a unique identifier. We held that “[t]he initials, badge
       numbers, date, and weight measurements fail[ed] *** as a matter of law” to show the
       improbability of tampering or accidental substitution. Howard, 387 Ill. App. 3d at 1006. We
       explained that the information on the package would have shown that accidental substitution
       was improbable only if it showed that it was improbable that the same officers would have
       handled another bag of white powder of similar weight on that day. Howard, 387 Ill. App.
3d at 1005. We reasoned that “[n]arcotics enforcement is SLANT’s function, so we are not
       prepared to assume that two SLANT officers would not make two or more similar drug
       purchases in one day.” Howard, 387 Ill. App. 3d at 1005.
¶ 46        In this case, a unique identifying number would be preferable to clearly show that there
       was no mistaken substitution, but to the extent that Howard holds that such an identifying
       number is required as a matter of law, we disavow that holding. To establish a prima facie
       showing of a chain of custody for narcotics, the State must establish that reasonable
       protective measures were taken and that it is unlikely that the evidence was substituted. A
       unique identifying number on the evidence is but one way of showing that reasonable
       protective measures were taken.
¶ 47        We conclude that the State established that the MEG agents took reasonable measures
       to protect the evidence once it was seized and that alteration was unlikely, which shifted the
       burden to defendant. Blankenship, 406 Ill. App. 3d at 594 (“We have found no authority to
       suggest that, in a drug case, the State must establish as part of its prima facie case that no
       drugs were seized by the same officers that day from anyone other than the defendant.”). A
       defense theory that accidental substitution resulted from the agents making more than one
       drug purchase on the date of the arrest required proof from defendant that the agents made
       multiple drug purchases and that substitution actually occurred. Defendant presented no
       evidence of substitution, and he thus failed to rebut the State’s prima facie showing of a
       sufficient chain of custody.
¶ 48        Defendant attempts to downplay Blankenship’s criticism of Howard by suggesting that
       his argument on appeal “rests not on the theoretical possibility that the baggie [he] gave
       [Agent] Shiu in the Mazda may have been mistakenly switched with a similar baggie
       obtained from someone else that same day, but rather on the real opportunity the police had
       to tamper with the baggie or to substitute another baggie in its place at various times before
       the evidence was actually tested at the lab.” To the extent that defendant does not allege
       accidental substitution, Howard offers no support, as the State’s failure to exclude the
       reasonable possibility of accidental substitution was the basis for the holding in that case.
       Here, once the State established its prima facie showing of a sufficient chain of custody and
       defendant failed to respond with evidence of actual tampering, alteration, or substitution, the
       jury was left to make a credibility determination regarding defendant’s bald allegation that
       the MEG agents engaged in nefarious conduct.
¶ 49        We conclude that the trial court did not abuse its discretion in finding that the prosecution
       demonstrated that reasonable measures were employed to protect the evidence from the time
       it was placed in the evidence locker until it was tested. See Woods, 214 Ill. 2d at 467. Any
       deficiencies in the chain of custody affected the weight, not the admissibility, of the

                                                 -10-
       evidence. Woods, 214 Ill. 2d at 467.

¶ 50                             B. Ineffective Assistance of Counsel
¶ 51        Defendant next argues that defense counsel rendered ineffective assistance. First,
       defendant argues that counsel should have objected to evidence that defendant had an
       outstanding arrest warrant at the time of the offense. Second, defendant argues that counsel
       should have objected to the State informing the jury that defendant’s prior felony conviction
       was of unlawful possession of a controlled substance.
¶ 52        Both the United States and Illinois Constitutions guarantee a defendant the right to
       effective assistance of counsel. See U.S. Const., amend. VI; Ill. Const. 1970, art. I, § 8. The
       purpose of this guarantee is to ensure that the defendant receives a fair trial. Strickland v.
       Washington, 466 U.S. 668, 684-85 (1984); People v. Pineda, 373 Ill. App. 3d 113, 117
       (2007). The ultimate focus of the inquiry is on the fundamental fairness of the challenged
       proceedings. Strickland, 466 U.S. at 696; Pineda, 373 Ill. App. 3d at 117. “However, there
       is a strong presumption of outcome reliability, so to prevail, a defendant must show that
       counsel’s conduct ‘so undermined the proper functioning of the adversarial process that the
       trial cannot be relied on as having produced a just result.’ ” Pineda, 373 Ill. App. 3d at 117
       (quoting Strickland, 466 U.S. at 686).
¶ 53        Claims of ineffective assistance of counsel are generally evaluated under the two-part test
       set forth in Strickland, 466 U.S. at 687, and adopted by our supreme court in People v.
       Albanese, 104 Ill. 2d 504, 525-26 (1984). People v. Harris, 225 Ill. 2d 1, 20 (2007). Under
       Strickland, defense counsel is ineffective only if (1) counsel’s performance fell below an
       objective standard of reasonableness; and (2) counsel’s error prejudiced the defendant. The
       failure to establish either prong is fatal to the claim. Strickland, 466 U.S. at 687; Pineda, 373
Ill. App. 3d at 117.
¶ 54        We assess counsel’s performance using an objective standard of competence under
       prevailing professional norms. People v. Ramsey, 239 Ill. 2d 342, 433 (2010). To establish
       deficient performance, the defendant must overcome the strong presumption that counsel’s
       action or inaction was the result of sound trial strategy. Ramsey, 239 Ill. 2d at 433. Counsel’s
       strategic choices that are made after investigation of the law and the facts are virtually
       unassailable. Ramsey, 239 Ill. 2d at 433. The prejudice prong of the Strickland test can be
       satisfied if the defendant can show that counsel’s deficient performance rendered the result
       of the trial unreliable or the proceeding fundamentally unfair. People v. Evans, 209 Ill. 2d
194, 220 (2004).

¶ 55               1. Outstanding Warrant, Criminal Record, and “Addiction”
¶ 56       Defendant contends that trial counsel was ineffective for failing to object to evidence that
       when he allegedly committed the charged offenses he was wanted on an outstanding warrant
       for an unspecified offense. When asked on direct examination to identify the target of the
       undercover operation on November 3, 2010, Agent Shiu named defendant and added that he
       had “a warrant for [defendant’s] arrest out of McHenry County.” Defense counsel did not
       object and, in fact, referred to the outstanding warrant on cross-examination of Agent Shiu.

                                                 -11-
       Defendant asserts that counsel was ineffective and had “no legitimate reason” for allowing
       the jury to hear about the warrant.
¶ 57       In a related argument, defendant contends that counsel rendered ineffective assistance for
       making certain remarks during closing argument. Specifically, counsel reminded the jury that
       the police had an outstanding arrest warrant for defendant before Agent Shiu arranged the
       undercover transaction leading to the charges. Counsel also told the jury that the police knew
       defendant had a criminal record and was addicted to heroin. The trial court sustained the
       State’s objection to the comment about addiction, as the jury had heard no such evidence.
¶ 58       We conclude that defense counsel’s decisions were a matter of trial strategy. The State
       presented evidence that defendant was caught red-handed in a drug transaction with an
       undercover narcotics agent. Recognizing that identity was never an issue in the case, defense
       counsel pursued a strategy of challenging the chain of custody of the heroin and arguing that
       the agents framed defendant. We agree with the State that not objecting to the arrest warrant
       testimony and then commenting on the warrant, criminal record, and supposed “addiction”
       were part of defense counsel’s trial strategy of portraying defendant as a victim of
       prosecutorial overreaching. Defense counsel’s tactic was to argue that defendant was
       targeted, set up, and framed by narcotics agents who were trying to obtain the longest prison
       term possible. In fact, counsel argued to the jury that the police had “tricked this convicted
       felon into delivering heroin.” Declining to object to the testimony about the warrant was
       consistent with the strategy, as counsel argued that the police should have simply executed
       the warrant rather than set up an elaborate heroin-for-gun transaction to get defendant into
       even more trouble.
¶ 59       Although defense counsel’s decision to emphasize these points ultimately failed, counsel
       was not ineffective, because the decision was a matter of trial strategy. See Ramsey, 239 Ill.
2d at 433 (to establish deficient performance, a defendant must overcome the strong
       presumption that counsel’s action or inaction was the result of sound trial strategy, and
       strategic choices made after investigation of the law and the facts are virtually unassailable).
¶ 60       Defendant argues on appeal that defense counsel’s failure to present an entrapment
       defense rendered his trial strategy unreasonable. Under the defense of entrapment, a person
       is not guilty of an offense if “his or her conduct is incited or induced by a public officer or
       employee, or agent of either, for the purpose of obtaining evidence for the prosecution of that
       person. However, this Section is inapplicable if the person was pre-disposed to commit the
       offense and the public officer or employee, or agent of either, merely affords to that person
       the opportunity or facility for committing an offense.” 720 ILCS 5/7-12 (West 2010). Hence,
       a defendant invoking an entrapment defense must present evidence that (1) the State induced
       or incited him to commit the crimes and (2) he lacked the predisposition to commit the
       crimes. People v. Placek, 184 Ill. 2d 370, 380-81 (1998). If the defendant presents some
       degree of evidence to support the entrapment defense, the burden shifts to the State to rebut
       that defense beyond a reasonable doubt. Placek, 184 Ill. 2d at 381.
¶ 61       “Predisposition is established by proof that the defendant was willing and able to commit
       the offense without persuasion before his initial exposure to government agents.” People v.
       Sanchez, 388 Ill. App. 3d 467, 474 (2009). The following factors are relevant in assessing


                                                -12-
       predisposition in drug cases: “ ‘(1) the defendant’s initial reluctance or willingness to commit
       the crime; (2) the defendant’s familiarity with drugs; (3) the defendant’s willingness to
       accommodate the needs of drug users; (4) the defendant’s willingness to profit from the
       offense; (5) the defendant’s current or prior drug use; (6) the defendant’s participation in
       cutting or testing the drugs; and (7) the defendant’s ready access to a supply of drugs.’ ”
       Sanchez, 388 Ill. App. 3d at 474 (quoting People v. Glenn, 363 Ill. App. 3d 170, 173 (2006)).
       Before trial, defendant was adamant that he would not testify in his own defense, and thus
       he would have made it very difficult to establish that he was not predisposed to commit the
       offenses. Plus, even if defense counsel had presented some evidence to support the defense,
       the State would have had the opportunity to rebut the defense beyond a reasonable doubt
       with evidence on the predisposition factors.
¶ 62       Furthermore, “ ‘[i]t is well established that one may not deny the commission of an
       offense and at the same time claim entrapment.’ ” People v. Garmon, 394 Ill. App. 3d 977,
       988 (2009) (quoting People v. Arriaga, 92 Ill. App. 3d 951, 954 (1981)). In this case,
       invoking the entrapment defense would have required admitting all the elements of unlawful
       delivery of heroin, which would have precluded any challenge to the chain of custody of the
       drugs. Thus, counsel’s decision not to invoke the entrapment defense was a strategic matter.
¶ 63       Assuming arguendo that defense counsel’s strategy was objectively unreasonable, we
       nevertheless would conclude that defendant was not prejudiced by counsel’s decision,
       because defendant cannot show that counsel’s performance rendered the result of the trial
       unreliable or the proceeding fundamentally unfair. See Evans, 209 Ill. 2d at 220. The result
       of the trial would not have been different, as the evidence of defendant’s guilt was
       overwhelming and defense counsel’s decision to embrace the State’s depiction of defendant
       as a drug user with a criminal history already portrayed him as a victim.

¶ 64                        2. Drug-Related Nature of Prior Conviction
¶ 65       Defendant also argues that trial counsel was ineffective for failing to take steps to prevent
       the jury from learning that his prior felony conviction was of unlawful possession of a
       controlled substance. Defendant argues that he was prejudiced by the jury learning that his
       prior conviction was drug-related. Defendant asserts that counsel should have moved to sever
       the charges or at least should have asked the court to “sanitize” the evidence by disclosing
       only that defendant had been convicted of an unspecified felony, without disclosing that it
       was for possessing drugs. We conclude that a motion for severance would have lacked merit
       and that therefore counsel was not ineffective for failing to file one. We also conclude that,
       although defendant would have been entitled to a stipulation of his felon status had counsel
       presented one (see People v. Walker, 211 Ill. 2d 317 (2004)), counsel’s decision not to do so
       was a matter of trial strategy.

¶ 66                                      a. Severance
¶ 67       The charges of unlawful delivery of less than one gram of heroin and attempted unlawful
       possession of a firearm by a felon were charged in a single indictment and tried before one
       jury. Defendant contends that he was prejudiced by counsel’s failure to move to sever the

                                                 -13-
       charges. For the following reasons, a motion to sever would have lacked merit.
¶ 68       A court may order two or more charges to be tried together “if the offenses *** could
       have been joined in a single charge.” 725 ILCS 5/114-7 (West 2010). “Two or more offenses
       may be charged in the same [charging instrument] in a separate count for each offense if the
       offenses charged *** are based on the same act or on 2 or more acts which are part of the
       same comprehensive transaction” (725 ILCS 5/111-4(a) (West 2010)), unless it appears that
       the defendant will be prejudiced by joinder of the separate charges (725 ILCS 5/114-8 (West
       2010)). People v. Walston, 386 Ill. App. 3d 598, 601 (2008). A trial court has substantial
       discretion in deciding whether to sever separate charges, and its decision will not be reversed
       on appeal absent an abuse of that discretion. Walston, 386 Ill. App. 3d at 600.
¶ 69       A number of factors affect whether two or more crimes are part of the “same
       comprehensive transaction” so as to be susceptible to joinder. The factors routinely are
       described as (1) “the proximity in time and location of the offenses”; (2) “the identity of
       evidence needed to demonstrate a link between the offenses”; (3) “whether there was a
       common method in the offenses”; and (4) “whether the same or similar evidence would
       establish the elements of the offenses.” (Internal quotation marks omitted.) Walston, 386 Ill.
       App. 3d at 601 (quoting People v. Gapski, 283 Ill. App. 3d 937, 942 (1996)).
¶ 70       First, “the proximity in time and location of the offenses,” the most helpful factor by far,
       asks whether the offenses to be joined were close in time and location. As events become
       separated by time and distance, the likelihood decreases that they may be considered part of
       the same comprehensive transaction as is required by the statute. Walston, 386 Ill. App. 3d
       at 603. “[N]o matter how similar two incidents are, incidents not occurring within a very
       close time and space to one another will most likely be separate incidents.” Walston, 386 Ill.
       App. 3d at 605. In this case, the factor of proximity in time and location weighs heavily in
       favor of joinder. The State presented evidence that the unlawful delivery of heroin and the
       attempted unlawful possession of a firearm occurred at the same time and place: inside Agent
       Shiu’s car at 8:45 p.m. on November 3, 2010.
¶ 71       Second, “the identity of evidence needed to demonstrate a link between the offenses” is
       a factor that asks “not whether evidence of the two crimes is similar or identical but rather
       whether the court can identify evidence linking the crimes.” (Emphases omitted.) Walston,
386 Ill. App. 3d at 605. For example, in People v. Quiroz, 257 Ill. App. 3d 576 (1993), the
       appellate court noted that there was evidence linking two shootings to the defendant’s alleged
       armed robbery during his escape: during the time between the two sets of crimes, as he fled
       the scene of the shootings, the defendant had attempted to gain entrance into the home of a
       fellow gang member. Quiroz, 257 Ill. App. 3d at 586. The defendant’s intervening attempt
       to hide in the house linked his crimes of shooting two people and stealing a car to escape.
       Quiroz, 257 Ill. App. 3d at 586. In this case, the offenses of unlawful delivery of heroin and
       attempted unlawful possession of a firearm share much of the same evidence. For example,
       the offenses are linked by evidence of the planning, negotiation, and other communication
       between Agent Shiu and defendant; the meeting where the exchange took place; and
       defendant’s arrest.
¶ 72       Third, the “common method” factor in the joinder analysis asks whether the offenses


                                                -14-
       were part of a “common scheme,” so that each of the offenses supplies a piece of a larger
       criminal endeavor of which the crime charged is only a portion. Walston, 386 Ill. App. 3d at
       606-07 (citing Quiroz, 257 Ill. App. 3d at 586 (three crimes were part of a common scheme
       where the last crime was committed in an attempt to flee the scene of the first two)). In this
       case, Agent Shiu testified that his interaction with defendant was based on a plan by which
       defendant would deliver heroin in exchange for a pistol. The two crimes were part of a
       common scheme.
¶ 73       Fourth, the question of “ ‘whether the same or similar evidence would establish the
       elements of the offenses’ ” may be considered in the joinder analysis, but only if it is used
       to determine whether multiple offenses are part of a single comprehensive transaction.
       Walston, 386 Ill. App. 3d at 607 (quoting Gapski, 283 Ill. App. 3d at 942). In this case,
       defendant’s status as a felon and his attempted acquisition of the pistol, which are the
       elements of the weapons charge, share no commonality with the elements of unlawful
       delivery of less than one gram of heroin.
¶ 74       Although the “elements of the offenses” factor weighs in favor of severance, the other
       factors weigh heavily against it. The proximity in time and location, the identity of evidence
       linking the offenses, and the common method in the offenses establish that severance of the
       charges was inappropriate in this case. Because a motion for severance would have lacked
       merit, defense counsel’s failure to seek one was not error and defendant was not prejudiced
       by counsel’s omission. Cf. People v. Easley, 192 Ill. 2d 307, 329 (2000) (“Appellate counsel
       is not obligated to brief every conceivable issue on appeal, and it is not incompetence of
       counsel to refrain from raising issues which, in his or her judgment, are without merit, unless
       counsel’s appraisal of the merits is patently wrong. Accordingly, unless the underlying issues
       are meritorious, defendant has suffered no prejudice from counsel’s failure to raise them on
       appeal.”).

¶ 75                                   b. “Sanitizing” Evidence
¶ 76       Defendant next argues that he is entitled to a new trial on the heroin charge because
       defense counsel was ineffective for failing to “sanitize” the evidence of his prior conviction
       of unlawful possession of a controlled substance. Defendant contends that he was unfairly
       prejudiced by the trial court allowing the State to elicit testimony regarding the name and
       nature of his prior conviction. Defendant argues that counsel should have offered a
       stipulation that defendant had an unspecified prior conviction, described only as a “felony”
       or a “non-violent felony.” Defendant also argues that counsel should have offered a jury
       instruction that similarly omitted the drug-related nature of his prior conviction. We disagree
       with defendant that counsel’s omissions were ineffective assistance.
¶ 77       Defendant cites Walker for the proposition that the trial court would have been obligated
       to bar the disclosure of the nature of defendant’s prior felony conviction if counsel had made
       a request to do so. In Walker, the defendant was convicted of possession of a weapon by a
       felon, and the issue on appeal was whether the trial court abused its discretion by allowing
       the prosecution to present evidence of the name and nature of the defendant’s prior
       conviction when a stipulation was available. Walker, 211 Ill. 2d at 320. Our supreme court


                                                -15-
       held that “where the prosecution’s sole purpose for introducing evidence of a defendant’s
       prior felony conviction is to prove his status as a convicted felon and the defendant offers to
       stipulate to this element, the probative value of the name and nature of the prior conviction
       is outweighed by the risk of unfair prejudice and, thus, should be excluded.” Walker, 211 Ill.
2d at 341. The court reasoned that, in a prosecution requiring proof of felon status, the
       admission of the defendant’s record of convictions creates a risk that he will be unfairly
       prejudiced because “the name and nature of the prior convictions is unnecessary surplusage
       without any evidentiary significance.” Walker, 211 Ill. 2d at 338. The court held that “when
       proving felon status is the only purpose for admitting evidence of a defendant’s prior
       convictions, and the defendant offers to stipulate or admit to his prior felon status, a trial
       court abuses its discretion when it admits the defendant’s record of conviction, thus
       informing the jury of the name and nature of the defendant’s prior convictions.” Walker, 211
Ill. 2d at 338.
¶ 78        Although defendant would have been entitled to a stipulation to his felon status, the
       record shows that defense counsel’s decision to eschew such a stipulation was a matter of
       trial strategy. As discussed, the State presented evidence that defendant was caught red-
       handed in a heroin-for-gun transaction with an undercover narcotics agent. Part of defense
       counsel’s strategy was to argue that the agents framed defendant, who they knew had a
       history of drug-related criminality. Declining to object to the testimony about the name and
       nature of defendant’s prior felony conviction and allowing the jury to hear that the conviction
       was of unlawful possession of a controlled substance was consistent with defense counsel’s
       trial strategy of portraying defendant as a vulnerable victim of the police.
¶ 79        Although defense counsel’s decision not to seek a stipulation to defendant’s felon status
       ultimately failed, counsel was not ineffective, because the decision was a matter of trial
       strategy. See Ramsey, 239 Ill. 2d at 433 (to establish deficient performance, a defendant must
       overcome the strong presumption that counsel’s action or inaction was the result of sound
       trial strategy and strategic choices made after investigation of the law and the facts are
       virtually unassailable).
¶ 80        We also reject the notion that defense counsel was ineffective for failing to object to the
       State’s jury instruction that disclosed the name and nature of his prior felony. The purpose
       of jury instructions is to provide the jurors with the legal principles that apply to the evidence
       so they can reach a correct verdict. People v. Hopp, 209 Ill. 2d 1, 8 (2004). “Jury instructions
       should not be misleading or confusing.” People v. Pinkney, 322 Ill. App. 3d 707, 717 (2000).
       “[T]here must be sufficient evidence in the record to support an instruction, lest the jury be
       confused by issues improperly before it.” Pinkney, 322 Ill. App. 3d at 717.
¶ 81        Illinois Supreme Court Rule 451(a) (eff. July 1, 2006) provides that whenever the Illinois
       Pattern Jury Instructions (IPI) contain an applicable jury instruction, and the court determines
       that the jury should be instructed on the subject after giving due consideration to the facts and
       the law, “the [IPI instruction] shall be used[ ] unless the court determines that it does not
       accurately state the law.” (Emphasis added.) Where there is no IPI instruction on a subject
       on which the court determines the jury should be instructed, the court has the discretion to
       give a nonpattern instruction. People v. Ramey, 151 Ill. 2d 498, 536 (1992). The court’s
       decision on whether to use a non-IPI instruction should not be disturbed absent an abuse of

                                                 -16-
       that discretion. People v. Pollock, 202 Ill. 2d 189, 211 (2002). Whether the court has abused
       its discretion in giving a particular instruction will depend on whether it was an accurate,
       simple, brief, impartial, and nonargumentative statement of the applicable law. Ill. S. Ct. R.
       451(a) (eff. July 1, 2006); Pollock, 202 Ill. 2d at 211.
¶ 82        In this case, the trial court used the State’s proposed instruction, which was based on
       Illinois Pattern Jury Instructions, Criminal, No. 18.07 (4th ed. 2000) (hereinafter, IPI
       Criminal 4th). The instruction stated, “A person commits the offense of unlawful possession
       of a firearm by a felon when he, having been previously convicted of the offense of unlawful
       possession of a controlled substance, knowingly possesses on or about his person a firearm.”
¶ 83        The trial court determined that IPI Criminal 4th No. 18.07 applied to the evidence; and,
       in turn, Rule 451(a) mandates that an applicable pattern instruction be used. However,
       Walker instructs that IPI Criminal 4th No. 18.07 should be modified to omit the name and
       nature of the prior felony in cases where the defense requests a stipulation to the accused’s
       felon status. Accordingly, defendant asserts, trial counsel was ineffective for failing to ask
       the court to depart from the pattern instruction. A motion advocating such a departure should
       have been granted, but counsel’s decision not to request a stipulation and a corresponding
       modification of the instruction was a matter of trial strategy. The pattern instruction
       specifically naming the drug-related prior felony highlighted counsel’s point that the
       narcotics agents knew that defendant had a history of drug possession and thus was
       susceptible to being “tricked” into a criminal transaction. Counsel’s decision not to stipulate
       to defendant’s felon status and ask for a modified instruction ultimately failed, but the
       decision was a matter of trial strategy. See Ramsey, 239 Ill. 2d at 433. Thus, counsel was not
       ineffective for failing to offer the stipulation and to propose a modified instruction.
¶ 84        Furthermore, defendant was not prejudiced by defense counsel’s decision not to attempt
       to sanitize the evidence of his prior conviction of unlawful possession of a controlled
       substance. Defendant cannot show that counsel’s performance rendered the result of the trial
       unreliable or the proceeding fundamentally unfair. See Evans, 209 Ill. 2d at 220. We again
       emphasize that the result of the trial would not have been different even if counsel had taken
       steps to withhold from the jury the nature of defendant’s prior conviction. In fact, counsel’s
       attempt to portray defendant as a vulnerable target of the police would have been less
       credible without the evidence of the nature of his criminal history. Without the disclosure of
       the nature of the prior conviction, the State could have argued that the police simply do not
       target law-abiding citizens with no history of drug use. The depiction of defendant as a drug
       user helped portray him as a victim.

¶ 85                                    III. CONCLUSION
¶ 86      For the reasons stated, the judgment of the circuit court of McHenry County is affirmed.

¶ 87      Affirmed.




                                                -17-